MEMORANDUM *
Christopher Schoenthal appeals the district court’s denial of his motion to withdraw his guilty plea on charges of receipt and possession of child pornography, as well as the reasonableness of his sentence.
The district court did not abuse its discretion in finding no fair and just reason for Schoenthal to withdraw his plea. Schoenthal’s plea colloquy was adequate, claims that he was misled by his lawyer were unsubstantiated, and the district court’s findings with respect to the psychological evaluations are not clearly erroneous. See United States v. Signori, 844 F.2d 635, 639 (9th Cir.1988). Schoenthal admitted to specifics of his crime on several occasions. Likewise, the district court acted within its discretion in determining that Schoenthal’s proffered “newly discovered evidence” regarding Jesse Laws was either not in fact newly discovered, or else could not have “plausibly motivated a reasonable person in [Schoenthal’s] position not to have pled guilty had he known about the evidence prior to pleading.” United States v. Garcia, 401 F.3d 1008, 1011-12 (9th Cir.2005).
The district court considered the 18 U.S.C. § 3553(a) factors, and the sentence it imposed was reasonable in the circumstances. Even if Dr. Scolatti’s conclusions could have supported a different sentence, they do not mean that the sentence imposed was unreasonable.
AFFIRMED.

 This disposition, is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.